Whitman, Judge,
concurring specially. I concur in the special concurring opinion of Judge Pannell. I do not agree with the majority opinion that Code Ann. § 81A-132 (a) could relate to the original notice of the taking of depositions, given pursuant to Code Ann. § 81A-130 (a). I do agree with the special concurring opinion of Judge Pannell, which relates Code Ann. § 81A-132 (a) to the "second notice” referred to in that opinion, which I assume relates to the letter notice of date January 26,1970, as stated therein.